 RICKS LUMBER COMPANY211Ricks Lumber Company,Inc.andInternational Long-shoremen'sAssociation,AFL-CIO.Case15-CA-4557November 10, 1972DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDKENNEDYUpon a charge filed on July 3, 1972, by Interna-tional Longshoremen's Association, AFL-CIO, here-in called the Union, and duly served on or aboutJuly 3, 1972, by Ricks Lumber Company, Inc., hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 15, issued a complaint onAugust 8, 1972, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge'were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 22,1971,followingaBoardelectioninCase15-RC-4675 the Union was duly certified as theexclusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate; 2and that, commencing on or about June 5, 1972, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative,although the Union has requested and isrequesting it to do so. On August 21, 1972,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint.On August 24, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on August 30,1972, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel'sMotion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause, opposing the General Counsel's motion.Pursuant to the provisions of Section 3(b) of theiThe title of "real Examiner" was changed to "Administrative LawJudge" effective August 19, 19722Official notice is taken of the record in the representation proceeding,Case 15-RC-4675 as the term "record" is defined in Sees. 102.68 and102.69(f) of the Board'sRules and Regulations,Series 8, as amended. SeeNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its oppositionto the Motion for Summary Judgment Respondentadmits, in substance, all the factual averments of thecomplaint, including its refusal to recognize andbargainwith the Union. It denies, however, thevalidity of the certification because it questions theUnion's majority and because it was not afforded ahearing on its objections to the election. TheRespondent requests that the General Counsel'smotion be denied or, in the alternative, a hearing bedirected or oral argument be held. We do not agreewith the Respondent's position and deny its requests.The record in the underlying representation pro-ceeding,Case 15-RC-4675, indicates that in anelection conducted on August 27, 1971, pursuant totheRegional Director's Decision and Direction ofElection, 38 votes were cast for, and 21 against, theUnion, and 8 ballots were challenged. Respondentfiled timely objections to conduct affecting theresults of the election in which it alleged that theUnion made misrepresentations regarding the effectof the "wage freeze," the amount of union dues, andthe financial status of the Respondent, in addition tothreatening economic retaliation, arousing racialtensions,and implying that the Government favoredtheUnion.After an investigation, the RegionalDirector issued, on October 22, 1971, a SupplementalDecision and Certification of Representative overrul-ingRespondent's objections in their entirety andcertifying theUnion as the exclusive collective-bargaining representative of Respondent's employeesin the unit found to be appropriate. Respondent fileda timely request for review of the Regional Director'sSupplemental Decision and Certification of Repre-sentative alleging,inter alia,that it was denied ahearing on the factualissuesraised by its objections.In a telegraphic communication of December 2,1971, the Board denied the request as raising nosubstantialissueswarranting review.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledLTV Electrosystems,Inc.,166 NLRB 938, enfd. 388 F.2d 683(C.A. 4, 1968),Golden Age Beverage Co,167 NLRB 151;IntertypeCo. v. Penello,269F.Supp. 573 (D.C. Va, 1967),FollettCorp.,164 NLRB 378, enfd 397 F.2d91 (C A. 7, 1968);Sec. 9(d) of the NLRA.200 NLRB No. 4 212DECISIONSOF NATIONALLABOR RELATIONS BOARDto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment and denyits request for oral argument.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a Mississippi corporation with a milllocated in Natchez, Mississippi, where it is engagedin the processing and sale of lumber and forestproducts. During the past 12 months Respondent hasshipped from its Natchez mill materials valued inexcess of $50,000 directly to points located outsidethe State of Mississippi.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDInternationalLongshoremen's Association, AFL-CIO, is alabor organizationwithinthe meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employeesemployed by Respondent at its Pine Ridge Roadmill in Natchez, Mississippi; excluding all otheremployees, office clerical employees, technicalemployees, professional employees, guards andsupervisors as defined in the Act.2.ThecertificationOn August 27, 1971, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 15 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on October 22, 1971, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain andRespondent's RefusalCommencing on or about April 17, 1972, and at alltimes thereafter, theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about June 5, 1972, and continuing atall times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since June 5, 1972, and at all times thereafter, refusedtobargain collectivelywith the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we3 SeePittsburgh Plate GlassCo v N.L RB.,313 U.S. 146, 162(1941);Rules and Regulations of the Board, Sees. 102 67(f) and 102.69(c). RICKS LUMBER COMPANY213shall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc., 136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Ricks Lumber Company, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.InternationalLongshoremen'sAssociation,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.All production and maintenance employeesemployed by Respondent at its Pine Ridge Road millin Natchez, Mississippi; excluding all other employ-ees,office clerical employees, technical employees,professional employees, guards and supervisors asdefined in the Act, constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since October 22, 1971, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about June 5, 1972, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoard hereby orders that Respondent,Ricks Lumber Company,Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages,hours,and other terms andconditions of employment with International Long-shoremen's Association,AFL-CIO,as the exclusivebargaining representative of its employees in thefollowing appropriate unit:Allproduction and maintenance employeesemployed by Respondent at its Pine Ridge Roadmill in Natchez, Mississippi;excluding all otheremployees,office clerical employees,technicalemployees,professional employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofallemployees in the aforesaid appropriate unit withrespect to rates of pay,wages, hours, and other termsand conditions of employment,and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its mill on Pine Ridge Road, Natchez,Mississippi, copies of the attached notice marked"Appendix."4Copies of said notice,on formsprovidedby theRegional Director for Region 15after being duly signed by Respondent's representa-tive,shallbe posted by Respondent immediatelyupon receipt thereof,and be maintained by it for 60consecutive days thereafter,in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 15, in4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order oftheNational Labor Relations Board" shall read "Posted Pursuant to aJudgment of the UnitedStatesCourt of Appeals Enforcing an Order of theNational Labor Relations Board " 214DECISIONSOF NATIONALwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay,wages, hours, and otherterms and conditions of employment with Inter-national Longshoremen's Association,AFL-CIO,as the exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL,upon request,bargainwith theabove-namedUnion,as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages,hours, and other terms and conditions ofemployment,and, if an understanding is reached,LABOR RELATIONS BOARDembody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employ-ees employed by Respondent at its PineRidge Road mill in Natchez, Mississippi;excluding all other employees, office clericalemployees, technical employees, profession-alemployees, guards and supervisors asdefined in the Act.RICKS LUMBERCOMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Plaza Tower, 1001 Howard Avenue,Suite 2700, New Orleans, Louisiana 70113, Tele-phone 504-527-6361.